Citation Nr: 0807919	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, of the United States 
Code.




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant began serving on active duty in June 2002; he 
is still active.  He appealed to the Board of Veterans' 
Appeals (Board) from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant was commissioned as an officer in the 
United States Air Force in May 2002 upon completion of a 
program of educational assistance in the Reserve Officer 
Training Corps (ROTC) and began active duty in June 2002.

2.  For each year of his participation in the ROTC 
scholarship program, the appellant received tuition costs in 
an amount greater than $3,400.00.


CONCLUSION OF LAW

The appellant is ineligible to receive educational assistance 
benefits under Chapter 30 as a matter of law.  38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
among other things, an educational assistance program to 
assist in the readjustment of members of the Armed Forces 
to civilian life after their separation from military 
service.  38 U.S.C.A. § 3001.  The program is available to 
individuals who meet certain criteria of basic eligibility.  
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042.

An individual who, after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under Section 2107 of 
Title 10 is not eligible for educational assistance under 
this section if the individual enters on active duty before 
October 1, 1996; or after September 30, 1996, and while 
participating in such program received more than $2,000 for 
each year of such participation.  38 C.F.R. § 21.7042(f)(3).  
This amount was increased to $3,400.00 for benefits paid for 
months beginning after December 27, 2001.  See Benefits 
Expansion Act of 2001, Pub. L. No. 107-103 (Dec. 27, 2001).  

In this particular case at hand, the appellant began 
participating in the ROTC scholarship program in the Spring 
semester of 2000 and records show that his first Air Force 
ROTC payment was credited on June 1, 2000; thus, both the 
$2000 amount effective prior to December 27, 2001, and the 
increased amount of $3,400 effective thereafter apply.  
Notwithstanding this increase, the evidence shows he received 
substantially more during each year of his participation in 
the ROTC scholarship program from 2000 to 2002.  

The record shows the appellant attended Worcester Polytechnic 
Institute from August 1998 to May 2002 and received a 
Bachelor of Science Degree in Mechanical Engineering in May 
2002.  Records also show he received his ROTC scholarship 
award for two and a half years, excluding his first 
educational year and the first semester of his second 
educational year.

There no disputing the fact that, in May 2002, the appellant 
completed the ROTC Scholarship Program and received a 
commission in the Armed Forces that same month.  There also 
is no disputing he received payment for his tuition costs 
through the ROTC program for two and a half years of the four 
years that he was enrolled and that his tuition costs 
amounted to more than $2,000.00 for 2000 and 2001 and more 
than $3,400 for 2002.  Records from his school show the 
amount of money he received was over $46,000.00, and he does 
not contend otherwise.



The basis of the appellant's claim is that, because he 
received no tuition costs for the first year and the first 
half of his second year of enrollment and participated in the 
ROTC program, he qualifies for the exception of 38 C.F.R. 
§ 21.7042(f)(3) in that he received less than $2,000 for one 
year of his participation in the ROTC scholarship program.  
He also points out that he was ineligible for the scholarship 
until he established his United States' Citizenship on 
January 31, 2000.  Thus, he contends he was not a participant 
in the ROTC scholarship program for his first year and first 
semester of his second year of enrollment.  Unfortunately, 
though, that is not germane to his claim because the period 
during which he was not a participant in the scholarship 
program cannot be considered.  In effect, he received over 
$2,000.00 and $3,400.00, as increased, in each academic year 
that he was educated under the ROTC Scholarship Program and, 
therefore, is ineligible for benefits under the Montgomery GI 
Bill, Chapter 30.

Thus, although the appellant believes that the first year and 
the first semester of his second year of his enrollment 
should come under the exception set forth in 38 C.F.R. 
§ 21.7042(f)(3) because he received no tuition, the Board 
finds that his first year and first semester of his second 
year of college was not a period in which he participated in 
the ROTC scholarship program.  There is no disputing he did 
receive tuition costs for two and a half years, amounting to 
far more than the $2,000 or even the higher $3,400 allowed 
under 38 C.F.R. § 21.7042(f)(3).  So there simply is no legal 
authority for granting his eligibility for Chapter 30 
education benefits.

Where, as here, the law and not the evidence is dispositive 
of the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Moreover, the notice and duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) do not apply in these 
type cases.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See 
also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The claim for basic eligibility for educational assistance 
benefits under Chapter 30 is denied as a matter of law.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


